Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kerry Lee Andken (Reg. No. 68075) on 26 Jul 2021.
The application has been amended as follows: 

Claim 27 has been amended as follows:
The medical apparatus claim of 25, wherein the treatment zone comprises a tissue to be ablated, an ablated tissue, or a combination of the tissue to be ablated and the ablated tissue.

Claim 30 has been amended as follows:
The medical apparatus of claim 25, wherein the second level of acoustic power exceeds a pre-determined threshold when the shear wave elastography imaging zone is determined to be within the treatment zone, the margin, or a combination of the treatment zone and the margin, wherein the second level of acoustic power in the treatment zone is greater than the second level of acoustic power in the margin.

Response to Arguments
Applicant’s arguments, see pg. 5-7, filed 03 May 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of 03 May 2021 have been withdrawn. 

Allowable Subject Matter
Claims 25-30 and 32-39 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least “determine whether the shear wave elastography imaging zone is within the extended target dead tissue zone; initiate a push pulse having a first level of acoustic power not exceeding a diagnostic acoustic level to generate a first shear wave when the shear wave elastography imaging zone is determined to be outside of the extended target dead tissue zone, wherein the diagnostic acoustic level has at least one of a mechanical index equal to or less than 1.9, a thermal index equal to or less than 6, or a spatial-peak-temporal-average intensity equal to or less than 720 milliwatts per square centimeter; and initiate a push pulse having a second level of acoustic power that exceeds the diagnostic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793